Citation Nr: 1001592	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-28 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lower spine.

2.  Entitlement to service connection for a sensory 
disturbance of the right thigh and neuropathy of the right 
upper portion of the leg, to include as secondary to 
degenerative disc disease of the lower spine.

3.  Entitlement to service connection for degenerative 
changes of the right knee.

4.  Entitlement to service connection for degenerative 
changes of the left knee.

5.  Entitlement to service connection for hemorrhoids, to 
include as secondary to the Veteran's service-connected 
arterionephrosclerosis.
	
6.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to the Veteran's service-
connected arterionephrosclerosis.

7.  Entitlement to service connection for gastroesophageal 
reflux disease, to include as secondary to the Veteran's 
service-connected arterionephrosclerosis.

8.  Entitlement to service connection for diverticulosis 
(claimed as irritable bowel syndrome), to include as 
secondary to the Veteran's service-connected 
arterionephrosclerosis.

9.  Entitlement to service connection for a condition of the 
right hand, wrist, and fingers, to include as secondary to 
the Veteran's service-connected right elbow disability.

10.  Entitlement to service connection for a right shoulder 
condition, to include as secondary to the Veteran's service-
connected right elbow disability.

11.  Entitlement to service connection for a right neck 
condition, to include as secondary to the Veteran's service-
connected right elbow disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to July 1974.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from March 2008 and March 2004 
rating decisions of the Department of Veterans Affairs' (VA) 
Regional Office (RO) in Nashville, Tennessee, that denied the 
benefits sought on appeal.  

The Board notes that while the Veteran expressed some desire 
to withdraw the last three issues listed above from his 
appeal, at his November 2009 hearing it was clarified for the 
record that these issues are not withdrawn.  As such, the 
Board construes them as still in appellate status, and they 
will be addressed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

With regard to the first four issues enumerated above, 
entitlement to service connection for a lower back condition, 
neuropathy, and a bilateral knee condition, the Veteran has 
contended that these problems arose from a fall sustained in 
service.  Throughout the course of the appeal, the Veteran 
has contended that during basic training, he slipped on a 
staircase and injured himself.  He states he was transported 
to the emergency room at Lackland Air Force Base and received 
treatment for his injuries there.  The claims file, however, 
does not contain documentation of this fall or the emergency 
room records from Lackland Air Force Base.  While one 
negative reply for records was received in October 2007 from 
an unclear source, the Board finds that exhaustive attempts 
must be made to obtain these records.  The United States 
Court of Appeals for Veterans Claims (the Court) has 
determined that if all relevant service records have not been 
obtained, that may be a breach of the duty to assist and 
grounds for remand. See 38 U.S.C. § 5103A(a)(1), (b)(1), 
(c)(1); Loving v. Nicholson, 19 Vet.App. 96, 101-03 (2005).
In addition, throughout the course of this appeal, including 
at his November 2009 hearing, the Veteran has identified a 
large number of sources of private medical treatment.  While 
many of the records have been obtained, a few remain 
outstanding.  Specifically, at his November 2009 hearing the 
Veteran testified he has received treatment at the Meharry 
Metro General Hospital in Nashville, Tennessee, and also from 
a Dr. Jerry Mitchell.  These records have not yet been 
requested.  In a February 2008 VA Form 21-4142, the Veteran 
stated he has received treatment from Dr. George James and 
Dr. Michael Thomas.  Records were requested from these 
physicians but the request was sent to the wrong suite 
number.  Attempts to secure all of these records must be 
made.  38 C.F.R. § 3.159(c)(1) defines reasonable efforts in 
obtaining records outside the custody of the federal 
government as "an initial request for the records, and, if 
the records are not received, at least one follow-up 
request." 

The record further reflects that the Veteran has received 
treatment at the VA Medical Center in Nashville, Tennessee, 
and the Vine Hill Community Based Outpatient Clinic in 
Nashville, Tennessee.  As such, any updated VA treatment 
records must be obtained and associated with the file.  

Finally, a remand is required in order to afford the Veteran 
a VA examination to determine the nature and etiology of his 
disability. In the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009). Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.  
Additionally, secondary service connection is warranted where 
there is: (1) evidence of a current disability; (2) evidence 
of a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).  Here, the Veteran has 
never been afforded a VA examination on the issue of either 
direct or secondary service connection for any of his claims.  
The medical record reveals a current diagnosis for each 
condition on appeal.  As the Veteran is clearly service-
connected for arterionephrosclerosis and a right elbow 
disability, opinions on secondary service connection should 
be obtained.  In light of the missing service treatment 
records, opinions on direct service connection should also be 
obtained in the event that the alleged fall is verified by 
further attempts to locate the records or by lay evidence.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has complied with its 
duty to assist the Veteran under 
38 C.F.R. § 3.159(c)(2) by requesting all 
service medical and personnel records 
from the National Personnel Records 
Center or from any other source deemed 
appropriate.  If needed, the emergency 
room at Lackland Air Force base should be 
contacted directly for records pertaining 
to the Veteran from May to July 1974.  
Associate all such records with the 
Veteran's claim folder.  If no records 
can be obtained after an exhaustive 
search, VA's efforts and any resolution 
determined must be fully documented for 
the record, and the requirements of 
38 C.F.R. § 3.159(e)(i)-(iv) (2009) must 
be complied with.

2.  Contact the Veteran and request that 
he provide authorization forms necessary 
to allow the RO to obtain his private 
treatment records from the following 
sources:  
	a.  Meherry Metro General Hospital 
in Nashville, 
Tennessee (identified at November 
2009 hearing)
b.  Dr. Jerry Mitchell (identified 
at November 
     2009 hearing)
	c.  Dr. George James (identified in 
February 
     2008 VA Form 21-4142)
	d.  Dr. Michael Thomas (identified 
in February 
     2008 VA Form 21-4142)
Thereafter, the RO should attempt to 
obtain those records.  Do not associate 
duplicate records with the file.

3.  Obtain and associate with the claims 
file all updated treatment records from 
the VAMC in Nashville, Tennessee, and the 
Vine Hill Community Based Outpatient 
Clinic in Nashville, Tennessee.  Do not 
associate duplicate records with the 
file.  

4.	Afford the Veteran a VA examination to 
ascertain 
the nature and etiology of the following 
currently-diagnosed conditions:
	a.  degenerative disc disease of the 
lower spine.
b.  sensory disturbance and 
neuropathy of the   
     right upper leg 
c.  degenerative changes of the 
right knee 
d.  degenerative changes of the left 
knee
                                  e.  hemorrhoids
                                  f.  psychiatric condition  
                                  g.  gastroesophageal reflux 
disease
                                  h.  diverticulosis 
                                  i.  condition of the right 
hand, wrist, and fingers
                                  j.  right shoulder 
condition
                                  k.  right neck condition

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the Veteran's currently diagnosed 
conditions had their onset during service 
or are in any other way causally related 
to his active service including to a 
possible fall down the stairs during 
basic training, or are causally related 
to or have been aggravated by any of his 
service-connected disabilities.
	
All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

After all of the above actions have been completed, 
readjudicate the Veteran's claims.  If the claims remain 
denied, issue to the Veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


